DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/23/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-16 are currently pending.
Claims 1-16 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 10/23/20 has been entered.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112, Second Paragraph
Applicant’s arguments with respect to claim(s) 1, 3, 5 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.	





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2009/0300525 to Jolliff in view of United States Patent Application Publication No. 2010/0049674 to Zohar, United States Patent Application Publication No. 2008/0318673 to Rofougaran, United States Patent Application Publication No. 20090064302 to Colella, and United States Patent Application Publication No. 2008/0286796 to Grupe.
As per claim 1, Jolliff teaches:
a pervasive repository including a database executed on a computer for storing biometric data, the pervasive repository including a biometric layer, a health layer, a privacy layer, and a processing layer; ([0065] – [0066], [0077] – [0078], Figure 6a, [0083], “FIG. 3 illustrates a component block diagram of an embodiment of a mobile device suitable for use in the overview system. A typical mobile device 301 may include a microprocessor 391, a memory 392, an antenna 394, a display 393, an alphanumeric keypad 396, a 4-way menu selector rocker switch 397, a speaker 388, a microphone 389, a vocoder 399, a receiver 395, a transmitter 398, (together a cellular network transceiver) and various circuits, busses and electrical interconnections among these components. In addition, the mobile device 301 may include an ambient noise sensor 350 which is connected to the microphone 389 to detect ambient noise levels. The ambient noise sensor 350 may also function as a microphone for speaker phone operations. The mobile device 301 may also include a camera 351 which in addition to taking pictures can be used to measure ambient light levels. The mobile device may also contain an ambient temperature sensor 352 and one or more accelerometers 353 detecting the relative acceleration of the mobile device 301. The mobile device may also include a GPS receiver circuit 354 which is configured to receive signals from GPS satellites to determine the precise global position of the mobile device 301. The mobile device may also include a breathalyzer sensor 355 which is configured to measure a blood alcohol content (BAC) from a user's exhaled breath. Other biometric sensors may also be included, such as, for example, a blood pressure monitor, pulse rate sensor, EEG, ECG, EKG, etc. In embodiments where EEG sensors are included, a user's avatar may, for example, be displayed to be concentrating if the EEG sensor indicates brainwave patterns consistent with concentration levels. Alternatively, the user's avatar may be displayed to indicate the user in a relaxed mental state if the EEG sensor indicates brainwave patterns consistent with relaxation levels… A variety of data structures may be used with the various embodiments, an example of which is displayed in FIG. 6a. As illustrated, data from sensors (e.g., 350-356), the user's calendar, and mobile device settings data can be stored in a parameter value table 600. Such data may be stored in the form of absolute values (i.e., the raw sensor information), or in the form of processed information (i.e., interpreted sensor information). This distinction turns on the amount of processing of the information that is done before it is stored in the parameter value table 600.”)
Jolliff does not explicitly teach, but Zohar teaches:
an analytic environment including a central repository and a processor which executes instructions to combine the biometric data from the biometric layer, the health layer, the privacy layer, and the processing layer; ([0029] – [0034], “Classification device 40 includes a non-volatile memory 42 for storing the generic parameter values of set 24 and a classifying mechanism 44 that uses the generic classification algorithm, as parameterized by the parameter values stored in memory 42, to classify any new feature vector that is presented to classifying mechanism 44. Classifying mechanism 44 may be implemented in hardware, firmware or software.”)
One of ordinary skill in the art would have recognized that applying the known technique of Zohar to the known invention of Jolliff would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include an analytic environment configured to combine the biometric data results in an improved invention because applying said technique leverages the advantages of 
Jolliff as modified does not explicitly teach, but Rofougaran teaches:
a biometric analytic interface including a processor which executes instructions to communicate the biometric data from the biometric layer, the health layer, the privacy layer, and the processing layer to one or more devices within a virtual universe and verify a visual representation of the user based on ascertained data from a real world by requiring the user to insert a thumbprint; ([0095] – [0097], “The sensor 370 can isolate biofeedback data such as a user's heart rate, a level of perspiration, or other biometric data that can be included in user data 102. In an embodiment of the present invention, the sensor 370 generates user data 102 that includes biofeedback data that can be used by game console 100 to adjust a game parameter of the gaming application based on the biofeedback data… In another example, when biofeedback data includes image data corresponding to a portion of the user such as the face, fingerprint, palm print, retina or other portion of the user, recognition module 128 can perform pattern recognition on the image data to recognize and/or authenticate the image as corresponding to a particular registered user. In operation, the gaming object 110 can prompt the user to generate image samples used to train an image recognition routine included in recognition module 128. When the image data received as part of user data 102 are recognized as part of an authentication routine as corresponding to a particular user, the recognition module 128 can respond by generating a recognition signal to processor 122 that indicates this correspondence.”)
One of ordinary skill in the art would have recognized that applying the known technique of Rofougaran to the known invention of Jolliff as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual universe features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to communicate the biometric data to one or more devices within a virtual universe results in an improved invention because applying said technique allows the virtual representation of the user in the virtual universe to more accurately represent the user, thus improving the overall accuracy of the invention.
Jolliff as modified does not explicitly teach, but Colella teaches:
verifying a user based on ascertained data from a real world by requiring the user to periodically insert a thumbprint; ([0035], “The child's authentication may, if desired, be refreshed periodically (for example, every 30 minutes) by another fingerprint scan to reduce unauthorized use.”)
One of ordinary skill in the art would have recognized that applying the known technique of Colella to the known invention of Jolliff as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied (Colella, [0035]).
Jolliff as modified does not explicitly teach, but Grupe teaches:
a genomic layer that includes the genomic sequence, and is configured to: processes the genomic sequence to generate a line of patterns for the genomic sequence, compares the line of patterns for the genomic sequence to a plurality of genetic risks and genetic disorders, and determines whether a user has at least one of the genetic risks and the genetic disorders based on the comparing of the line of patterns; ([0027] – [0028], “Based on the identification of SNPs associated with neurodegenerative disease, the present invention also provides methods of detecting these variants as well as the design and preparation of detection reagents needed to accomplish this task. The invention specifically provides, for example, novel SNPs in genetic sequences involved in neurodegenerative disease, isolated nucleic acid molecules (including, for example, DNA or RNA molecules) containing these SNPs, variant proteins encoded by nucleic acid molecules containing SNPs, antibodies to the encoded variant proteins, computer-based and data storage systems containing the novel SNP information, methods of detecting these SNPs in a test sample, methods of identifying individuals who have an altered (i.e., increased or decreased) risk of developing neurodegenerative disease based on the presence or absence of one or more particular nucleotides (alleles) at one or more SNP sites disclosed herein or the detection of one or more encoded variant products (e.g., variant mRNA transcripts or variant proteins….”)
One of ordinary skill in the art would have recognized that applying the known technique of Grupe to the known invention of Jolliff as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such genetic testing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine whether a user is at risk of a genetic disorder based on comparing lines of patterns in a genomic sequence results in an improved invention because applying said technique allows genetic disorders to be successfully diagnosed, thus improving the overall functionality of the invention.

As per claim 2¸ Jolliff teaches:
wherein the biometric layer includes physiological biometric data, behavioral biometric data, and cognitive biometric data; ([0065] – [0067])
As per claim 3, Zohar
wherein the analytic environment includes a learning environment configured to move weights and heuristics to an application environment; ([0029] – [0034])
As per claim 4, Zohar teaches:
wherein the learning environment is further configured to train the biometric data and generate the weights and the heuristics of the biometric data; ([0029] – [0034])
As per claim 5, Rofougaran teaches:
wherein the biometric analytic interface provides mechanisms for parallel acquisition and processing; ([0095])
As per claim 6¸ Jolliff teaches:
wherein the biometric data is mapped onto an avatar and used for at least one of identification and verification purposes; ([0077] – [0078]; [0002])
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation “wherein the biometric data is mapped onto an avatar and used for at least one of identification and verification purposes (emphasis added)” contains an intended use recitation: the use of identification and verification purposes is merely an intended use for the avatar. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that 
As per claim 9, Grupe teaches:
wherein the genomic layer includes information about a genome and the genetic disorders; ([0027] – [0028])
As per claim 11, Grupe teaches:
wherein the genomic layer stores any corresponding nucleotides in response to a determination that the user has at least one of the genetic risks and the genetic disorders; ([0027] – [0028])
As per claim 12, Grupe teaches:
wherein the user in a real world has the genomic sequence; ([0027] – [0028])
As per claim 13, Grupe teaches:
wherein the one or more devices within the virtual universe is used to diagnose the user based on the corresponding nucleotides stored in the genomic layer; ([0027] – [0028])
As per claim 14¸ Jolliff teaches:
wherein the biometric analytic interface includes a privacy policy that includes information on what an acquisition device obtains; ([0065] – [0067], The processor 391 contains information on what the sensors obtain by using the information to infer a user’s status and activities.)
As per claim 15¸ Jolliff teaches:
wherein the privacy layer also includes internet protocol tables, user identifiers (UID), internet protocol filtering, and access control lists; ([0123], “Any of a variety of methods may be implemented to check a requestor's authorization level. For example, a requestor may be asked to provide some form of authentication credential, such as a user name and password to verify that the requestor is authorized to receive an avatar and/or has a particular authorization level. Alternatively, some specific computing devices may be authorized to view selected avatars. The processor may check a static internet protocol (IP) address of computing device submitting a request for the avatar to determine if the computing device is authorized to receive the avatar, such as by comparing the static IP address received in the avatar request message to a list of static IP addresses authorized to receive the avatar. Any method which authenticates a requestor or a computing device transmitting a request to receive an avatar as an authorized user/device or categorizes a requestor or device into various authorization levels may be used in the various methods to perform the step of checking the authorization level of a requestor. Once the determination is made of whether the requestor is authorized to receive a particular avatar (or the level of the requestor's authorization), this criterion may be entered into the parameter table as another criterion to determine which avatar to display or transmit to the requestor.”)
As per claim 16, Grupe teaches:
wherein the genomic layer includes DNA information about the user and the health layer includes family information and medical history; ([0027] – [0028], [0258], “To further increase the accuracy of diagnosis or predisposition screening, analysis of the SNPs of the present invention can be combined with that of other polymorphisms or other risk factors of neurodegenerative disease, such as disease symptoms, pathological characteristics, family history, diet, environmental factors or lifestyle factors.”)

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2009/0300525 to Jolliff in view of United States Patent Application Publication No. 2010/0049674 to Zohar, United States Patent Application Publication No. 2008/0318673 to Rofougaran, United States Patent Application Publication No. 20090064302 to Colella, and United States Patent Application Publication No. 2008/0286796 to Grupe, and further in view of United States Patent Application Publication No. 2004/0138864 to Kurzweil.
As per claim 7, Jolliff as modified does not explicitly teach, but Kurzweil teaches:
providing a virtual diagnosis based on the biometric data; ([0033], “For example, in one embodiment, the applications 120a-120d provide users with a simulation of a patient medical exam (i.e., simulation of a medical exam to a "virtual" patient). The simulation enables network users to interact with web-page controls (e.g., buttons, icons, and text fields) to examine, diagnose, and attempt to return a virtual patient to health.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kurzweil to the known invention of Jolliff as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual avatar features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so a virtual diagnosis for treatment can be provided results in an 
As per claim 8, Kurzweil teaches:
simulating treatment of an avatar associated with the biometric data using the virtual diagnosis; ([0050]; Figure 18, [0081] – [0083])
Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2009/0300525 to Jolliff in view of United States Patent Application Publication No. 2010/0049674 to Zohar, United States Patent Application Publication No. 2008/0318673 to Rofougaran, United States Patent Application Publication No. 20090064302 to Colella, and United States Patent Application Publication No. 2008/0286796 to Grupe, and further in view of United States Patent Application Publication No. 2004/0019570 to Bolle.
As per claim 10, Jolliff as modified does not explicitly teach, but Bolle teaches:
wherein the privacy layer includes a biometric device to perform a distortion on at least one biometric image before authentication of the at least one biometric image; ([0044], [0100], “The present invention is a method of doing business that transforms a biometric used by a user in a transaction. The transformation creates a distorted biometric. The distorted biometric is used to authenticate the user to another party without requiring the user to provide actual physical or behavioral characteristics about himself to the other party. The authenticating party only stores an identifier (ID number) plus the transformed biometric or its representation. Therefore, no other information about the user can be retrieved from other business or governmental (biometric) businesses.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bolle to the known invention of Jolliff as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable Bolle, [0070])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2006/0265136 to Kouchi discloses a treatment effect prediction system, comprising: a processor; and a memory, under control of the processor, including instructions enabling the processor to carry out operations comprising: determining a patient pathological condition information, which represents a feature of pathological condition of a patient, based on diagnostic data of the patient; accessing a database of stored pathological condition information and corresponding treatment effects occurring when predetermined treatment is provided; and retrieving, from the database, a specific treatment effect corresponding to the one of the stored pathological condition information that is similar to the patient pathological condition information, is disclosed. A treatment effect prediction method and a computer program product thereof are also disclosed.
United States Patent Application Publication No. 2006/0104485 to Miller teaches a multimodal biometric identification or authentication system includes a plurality of biometric clients. Each of the biometric clients may include devices for capturing biometric images of a plurality of types. The system includes a router in communication with the biometric clients. The router receives biometric images from, and returns biometric scores or results to, the biometric clients. The system includes a plurality of biometric matching engines in communication with the router. Each biometric matching engine includes multiple biometric processors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JAY HUANG/Primary Examiner, Art Unit 3685